TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00175-CV


Masud Kamal, Appellant

v.

Kelly Edward Roberts, Appellee



FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,

NO. C-1-CV-06-000137, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Masud Kamal and appellee Kelly Edward Roberts have agreed to settle this
matter and have filed a joint motion to remand this case.  We grant the motion, set aside the trial
court's judgment without regard to the merits, and remand the cause to the trial court for further
proceedings.  See Tex. R. App. P. 42.1(a)(2)(B).

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Waldrop

Vacated and Remanded on Joint Motion

Filed:   August 31, 2007